Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsumi (US 6,733,459 B2 cited by Applicant).
Regarding Claim 15, Atsumi teaches: A catheter (title; figure 1) comprising: an elongate shaft (element 9) including a proximal portion and a distal portion (col 3 lines 29-43; figure 1 shows proximal and distal portions), the elongate shaft having a shaft wall, the shaft wall having a shaft wall outer surface and a shaft wall inner surface (figure 2), the shaft wall inner surface defining a guidewire lumen (column 3 lines 41-43; figure 3 element 9), further wherein the shaft wall defines a pressure sensor wire lumen figure 3 element 10), wherein communication wire extends proximally through the pressure sensor wire lumen (figure 2 and 3 element 12); a pressure sensor is coupled to the shaft wall outer surface at the distal end of the elongate shaft (element 11), wherein the sensor spaced apart from a distal end of the communication wire forming a gap along the shaft wall outer surface (figure 2 shows element 11 spaced apart from element 12 due to gap 17), wherein the shaft wall is provided with electrical couplings along the length of the gap to electrically couple the pressure sensor with the communication wire (figure 2 shows cable coupled over the gap 17) , further wherein the pressure sensor and the communication wire move independently from one another in response to bending forces of the shaft wall resulting from when the elongate shaft is tracked to a treatment site within a vasculature (column 3 lines 50-60; the pressure sensor is a distortion gauge, with atmospheric pressure maintained in the reverse side of diaphragm gauge 14. Gauge 14 is only deformed by the difference between blood pressure and atmospheric pressure. Thus, while the cable would have motion due to the bending of shaft wall, the diaphragm will only move due to changes in pressure. Thus, the motions can be said to be independent).
Regarding Claim 16, Atsumi teaches: The catheter of claim 15, wherein the pressure sensor has first and second surfaces (figure 2 shows top and bottom surface of pressure sensor), further wherein the pressure sensor is mounted to a step on the second surface of the pressure sensor, the step extending from the shaft wall (figure 2; Sensor is mounted on block 111 that extends from the wall of the shaft).
Regarding Claim 18, Atsumi teaches: The catheter of claim 16, wherein one end of the pressure sensor is mounted to the step and another end of the pressure sensor is spaced apart from the shaft wall (figure 2; Bottom surface of Sensor is mounted on block 111 that extends from the wall of the shaft, top surface of pressure sensor is spaced apart from the wall).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi in view of Sela et al. (US 2009/0192413 A1), hereinafter Sela.
Regarding Claim 17, Atsumi teaches: The catheter of claim 16. Atsumi does not mention further comprising a bonding member having one end electrically coupled to the first surface of the pressure sensor, the bonding member having a second end electrically coupled to the shaft wall outer surface of the gap.
Sela teaches the use of a bonding member (element 144a and 144b) to electrically connect components to the surface wall (Figure 1B; paragraph 0038). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter of Atsumi to include a bonding member having one end electrically coupled to the first surface of the pressure sensor, the bonding member having a second end electrically coupled to the shaft wall outer surface of the gap as the substitution of one method of electrically connecting components for another would have yielded predictable results to one of ordinary skill.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi in view of Ahmed et al. (US 2006/0074318 A1 – cited by Applicant), hereinafter Ahmed.
Regarding Claim 19, Atsumi teaches: The catheter of claim 15. While Atsumi mentions that the electrical couplings can be integrated within the shaft wall (column 4 lines 43-48; embedding, i.e. integrating the electrical couplings) to provide a minimized catheter, Atsumi does not mention etching.
Ahmed teaches the use of etching on the surface of a catheter for electrical communication (paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter of Atsumi wherein the electrical couplings are etched within the shaft wall in order to minimize the diameter of the central tube and allow for reduced risks to a patient. 
Regarding Claim 20, Atsumi teaches: The catheter of claim 15. While Atsumi mentions that the electrical couplings can be integrated within the shaft wall (column 4 lines 43-48; embedding, i.e. integrating the electrical couplings) to provide a minimized catheter, Atsumi does not mention that the electrical couplings are formed from metallization.
Ahmed teaches the use of etching and metallization on the surface of a catheter for electrical communication (paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter of Atsumi wherein the surface of the wall is metallized to allow for the electrical couplings to be etched within the shaft wall in order to minimize the diameter of the central tube and allow for reduced risks to a patient. 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi.
Regarding Claim 21, Atsumi teaches: The catheter of claim 15. In another embodiment, Atsumi mentions wherein the electrical couplings are integrated within the shaft wall (column 4 lines 43-48; embedding, i.e. integrating the electrical couplings). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter of Atsumi wherein the electrical couplings are integrated within the shaft wall in order to minimize the diameter of the central tube and allow for reduced risks to a patient. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsumi in view of Ahmed in view of Sela.
Regarding Claim 22, Atsumi in view of Ahmed teaches: The catheter of claim 20. Atsumi in view of Ahmed does not mention wherein the distal end of the elongate shaft includes a doped polymer configured for activation for selective plating by laser direct structuring.
Sela teaches the use of LDS to form a conducting layer (paragraph 0042-0043). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter of Atsumi in view of Ahmed to include wherein the distal end of the elongate shaft includes a doped polymer configured for activation for selective plating by laser direct structuring as the substitution of one manufacturing method for another would have yielded predictable results to one of ordinary skill.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791